Case 1:21-cv-01894-WFK-SJB Document 29 Filed 07/30/21 Page 1 of 4 PageID #: 144




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

 JAKUB MADEJ,                                     Case No. 1:21-cv-01894-WFK-SJB
          Plaintiff,
      v.                                          PARTIES’ JOINT
                                                  RULE 26(f) REPORT
 SYNCHRONY FINANCIAL,
          Defendant.                              Initial Conference held on July 27, 2021


         Plaintiff Jakub Madej and Defendant Synchrony Financial respectfully submit the
 following Rule 26(f) report.
                                      Phase 1 Discovery

         1.   The parties will exchange the initial disclosures under Rule 26(a)(1) by
              August 11, 2021.

         2. The proposed date for exchange of discovery necessary for reasoned
            consideration of settlement is September 30, 2021.

         3. Settlement Conference and Mediation:

                 a. Option 1: Parties propose that the initial settlement conference be held
                    on Tuesday, October 12, 2021.

                 b. Option 2: The parties also wish to be referred to the EDNY Mediation
                    Program for mediation to be completed by October 8, 2021. Parties will
                    promptly notify the Court if mediation is successful and the settlement
                    conference thus unnecessary.

                                     Phase 2 Discovery

    1.        Time for amendment of the pleadings to add claims or join additional parties:
              October 28, 2021.

    2.        No additional interrogatories beyond the 25 permitted under the federal rules
              are needed.

    3.        Plaintiff anticipates no more than five depositions, depending on the facts
              revealed in Phase 1 Discovery.

    4.        Defendant anticipates no more than five depositions, depending on the facts
Case 1:21-cv-01894-WFK-SJB Document 29 Filed 07/30/21 Page 2 of 4 PageID #: 145




          revealed in Phase 1 Discovery and Phase 2 Discovery.

    5.    The fact discovery will be completed by March 11, 2022.

    6.    Plaintiff will promptly disclose the identity of any expert he contemplates to
          use at trial in accordance with Rule 26(a)(2).

    7.    Defendant will disclose the identity of any experts that it may use at trial in
          accordance with the Federal Rules of Civil Procedure and any other Court
          order.

    8.    Date for completion of expert discovery: June 11, 2022.

    9.    Final date to take the first step in dispositive motion practice: July 11, 2022.

    10.   Contemplated dispositive motions:

             a. Plaintiff: Summary judgment as to violations under 47 U.S.C. §
                227(c)(5)(B). Because issues of bad faith are rarely resolved at
                summary judgment, see Lang v. Retirement Living Publishing Co.,
                Inc., 949 F.2d 576, 583 (2d Cir. 1991) (cleaned up), Plaintiff anticipates
                a trial as to whether these violations were made knowingly and
                willfully.

                 b. Defendant: Defendant contemplates filing a Motion to Set Aside
                 Default, depending on the resolution of Plaintiff’s Motion for Default
                 Judgment. Defendant further contemplates filing a potential Motion to
                 Consolidate, if the second lawsuit, which was filed in California, is
                 transferred to this venue. Finally, Defendant contemplates the possible
                 filing of a Motion to Compel Arbitration. Defendant also contemplates
                 filing a Motion for Summary Judgment as appropriate.

    11.   Have counsel discussed the existence of electronically stored information, and
          discussed the location and production of such information, as required by
          Rule 26?

          Plaintiff’s position: Defendants were unprepared to discuss basic questions
          about ESI at conference, and only represented that they “would have to check
          back with the client”. When plaintiff followed up after the conference,
          defendants declined to meaningfully respond to repeated inquiries about
          where relevant ESI is located, what format is it stored in, or if it was preserved
          at all. Most if not all discoverable evidence in this case is, without a doubt,
          stored electronically. Defendants also objected to a proposed and drafted ESI
          protocol that plaintiff drafted and circulated for review (attached) as “not
          necessary”. Plaintiff anticipates that ESI will become a contentious issue in
          discovery, and would appreciate the Court’s assistance at the initial
          conference.

                                             2
Case 1:21-cv-01894-WFK-SJB Document 29 Filed 07/30/21 Page 3 of 4 PageID #: 146




          Defendant’s position: Synchrony informed Plaintiff of what type of electronic
          information it maintains and how it will produce this information in discovery
          (in an accessible and readable format) during litigation. Synchrony’s position
          is that an ESI protocol is unnecessary due to the limited amount of
          discoverable ESI information.

    12.   Date for submission of any protective order for Court approval: August 20,
          2021.

    13.   Details on Rule 26(f) meeting:

             a. Date meeting held: June 27, 2021.

             b. Plaintiff’s representative who participated: Jakub Madej

             c. Defendant’s representative who participated: Amy Secter and
                Alexander Pilorusso, on behalf of Amy Secter.


    14.   Jurisdiction is invoked under 28 U.S.C. § 1331 because all claims arise under
          the Telephonic Consumer Protection Act, 47 U.S.C. § 227, which is a law of the
          United States. See complaint at para 4.

    15.   Synchrony does not consent to trial before a magistrate judge pursuant to 28
          U.S.C § 636(c).

    16.   Please list counsel for each side that will be appearing at the initial conference:

             Jakub Madej for plaintiff (appearing in person)
             Amy Secter for defendant Synchrony Financial

    17.   Plaintiff’s additional statement: Plaintiff wishes to note that, on the current
          record, the clerk of court has a duty to enter default judgment against
          Synchrony for not appearing. (Synchrony appeared only when it learned that
          clerk’s default judgment was requested, and its entry imminent.) Evidence
          available on the record contradicts Synchrony’s contentions about not being
          served with process. DE 10, 11. Plaintiff will shortly respond to defendant’s
          opposition, DE 19, and move to compel the clerk to enter judgment, as
          mandated by Rule 55(b)(1).

    18.   Defendant’s additional statement.

          Defendant notes that it has been improperly names as Synchrony Financial,
          and that its correct name is Synchrony Bank.


                                             3
Case 1:21-cv-01894-WFK-SJB Document 29 Filed 07/30/21 Page 4 of 4 PageID #: 147




          Pursuant to Local Rule 1.6(a) and Local Rule 13(b)(3), Synchrony notifies the
          Court of a related matter. On April 15, 2021, Plaintiff filed a lawsuit in the
          Northern District of California, Case No.: 21-cv-02713-YGR, now captioned
          Jakub Madej v. Synchrony Bank. This matter is substantially related to the
          California matter in issues of fact, law, and the parties involved. As this matter
          was filed first, has the lower docket number, and a superior judicial interest
          exists in New York, Defendant anticipates filing a Motion to Transfer Venue in
          the Northern District of California to transfer the related California lawsuit to
          this venue. Synchrony will then, as required, file a Motion to Consolidate
          these two matters.

          Despite Synchrony’s opposition, based upon, among other things, clear facts
          showing a lack of service, Plaintiff continues to pursue the default of
          Synchrony. Based upon Plaintiff’s insistence, any attempts to settle this
          matter have been fruitless. Synchrony respectfully requests that this
          Honorable Court resolve the matter of default, prior to any mediation or
          settlement so that such discussions can be complete and fruitful.




                                           Respectfully submitted,


   By: /s/Amy Secter_____________ By: /s/Jakub Madej_____________
      Amy Elizabeth Secter           Jakub J. Madej (not barred)
      REED SMITH LLP                 THE TEMPORARY OFFICES OF JAKUB MADEJ
      901 E. Byrd St, Ste 1900       415 Boston Post Rd, Ste 3-1102
      Richmond, VA 23219             Milford, CT 06460
      T: (804) 344-3487              T: (203) 928-8486
      F: (804) 344-3410              F: (203) 902-0070
      E: asecter@reedsmith.com       E: j.madej@lawsheet.com

      Attorney for Defendant                     Plaintiff appearing in person




                                             4
